United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                  August 25, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 05-30921
                           Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

RAMON A. PANIAGUA,

                                       Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                   for the Western District of Louisiana
                          USDC No. 6:02-CR-60033
                           --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Ramon A.

Paniagua has requested leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).        Our

independent review of the record, counsel’s brief, and Paniagua’s

response discloses no nonfrivolous issue for appeal.      Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the APPEAL IS DISMISSED.        See 5TH CIR.

R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.